Citation Nr: 1125544	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-32 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for status post anterior cervical diskectomy and fusion, C6-C7, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An April 2008 rating decision increased the Veteran's rating for sinusitis from 10 to 30 percent, effective from the November 30, 2007 date of claim.  The Veteran presented testimony at a Board hearing in December 2010, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted documentary evidence with a waiver of RO consideration of it.  

A review of the rating decisions of record reveals that service connection is not in effect for impairment of any part of the spine other than the Veteran's cervical spine.  The "muscle spasms in the back" vernacular used in describing the service-connected cervical spine disability since the April 2008 rating decision must therefore refer to cervical spine muscle spasms.  Although not clear, it appears that a claim of service connection for upper back disability may have been raised by the Veteran and his representative at the 2010 hearing.  This matter is referred to the AOJ for clarification and any necessary action.  

The issue of an increased rating for status post anterior cervical diskectomy and fusion, C6-C7, to include muscle spasms in the back, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's sinus disability picture more nearly approximates constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent (but no higher) for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Sinusitis

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in December 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also advised the Veteran as to how effective dates and disability evaluations are assigned. 

VA also has a duty to assist a claimant under the VCAA.  VA has obtained VA and private treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for sinusitis in January 2008, August 2009, and March 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The Veteran appeals the RO's denial of a rating higher than 30 percent for sinusitis under Diagnostic Code 6513.  He argues in October 2008 and August 2009 that he does meet the criteria for a 50 percent rating, including chronic or continual infections.  Diagnostic Code 6513 is for maxillary sinusitis, which is rated under the General Rating Formula for Sinusitis, as are other forms of sinusitis.  Under the formula, following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent rating (the highest rating under this Code.)  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting for four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  

There is no evidence that the Veteran has had chronic osteomyelitis following any surgery.   No mention is made of either in any of the Veteran's records, and he has not contended that he has had either.  Accordingly, the Board concludes that that basis for a 50 percent rating is not met.  That leaves the question of whether the Veteran has or nearly approximates near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

The evidence shows that the Veteran has had repeated surgeries.  The VA examiner in January 2008 characterized the Veteran as having occasional acute sinusitis and he stated on VA examination in August 2009 that the history was obviously unchanged.  The Veteran had been place on antibiotics from time to time for sinus infections.  The same examiner in March 2010 indicated that the history furnished on VA examination in August 2009 was still valid with the exception of surgery in October 2009 for repeat nasal septum reconstruction and polypectomy, after which the Veteran had done well until January 2010 when he again had a sinus infection, and was on antibiotics for 2 months.  The examiner stated that the Veteran continued to have problems with chronic ethmoid sinusitis and nasal polyps, which had been recently operated on for the second time.  

Review of the treatment records shows that there was mucosal thickening of the ethmoid sinuses in December 2007, by CT scan, without air fluid level, and that the remaining sinuses were normal. There was a normal rhinoscopy in May 2008, and there were acute sinus infections in June 2008 and in August 2008.  In August 2009, there was mucosal thickening in the right frontal sinus and heavy mucosal thickening and bilateral ethmoid air cells.  

Private medical reports dated in May and June 2008 document several sinus infections with impressions of chronic sinusitis.  In August 2008, he had an acute exacerbation of his chronic sinusitis but in October 2008 there was no active infection.  In September 2009, he had chronic sinusitis with an acute infection.  Post-surgically in October 2009, there was minimal crusting and debris on the left which was debrided with suction.  There was no evidence of infection.  In November 2009, the Veteran's nasal cavity was clear and there was no evidence of sinusitis.  In January 2010, the Veteran had acute purulence in his left nasal cavity and was assessed with acute rhinosinusitis.  In September 2010, there was no evidence of sinusitis.  In November 2010, the Veteran had mucopurulent drainage from the ethmoid area, consistent with acute sinusitis, and an acute exacerbation of chronic rhinosinusitis was assessed.  

The evidence in this case does not clearly show near constant sinus infections.  However, it is clear that the Veteran does suffer such infections a number of times a year, sometimes only a month or two apart.  Significantly, a number of treatment records refer to evidence of purulent discharge.  The Veteran and his spouse have credibly testified as to the frequency and severity of the sinus infections, and the Board weighs their testimony together with the medical evidence.  After considering the evidence as a whole from a longitudinal perspective, the Board is unable to conclude that the preponderance of the evidence is against a finding that the criteria for a 50 percent rating have been met.  It appears to the Board that this is exactly the type of case contemplated by 38 C.F.R. § 4.7.  Although the evidence does not clearly show that the criteria for the next higher rating of 50 percent have been met, the overall sinus disability picture does appear to more nearly approximate the criteria for a 50 percent rating rather than the current 30 percent rating.  Accordingly, the Board concludes that a 50 percent rating is warranted.  This is the highest schedular evaluation available for sinusitis.

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

During the Veteran's December 2010 hearing, he testified that every time he flies as part of his occupation, he comes back with a sinus infection.  He also indicated that when he goes on a business trip to higher elevations, it is very difficult for him to breathe, and that he takes a sinus kit with him.  However, in this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found within the applicable diagnostic code.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to a disability rating of 50 percent (but no higher) for sinusitis is warranted.  To this extent, the appeal is granted, subject to laws and regulations applicable to the payment of VA benefits.


REMAND

Cervical spine

During the Veteran's hearing before the undersigned in December 2010, he testified that his cervical spine disability has become worse since the most recent examination, which was in April 2010.  This being the case, another examination is necessary.  38 C.F.R. § 3.159; Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

Before any such examination, however, the RO should obtain and incorporate into the Veteran's claims folder any additional medical records of treatment he has received for this disability since October 2010, the date of the most recent treatment record submitted.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any medical records of treatment the Veteran has received for his service-connected cervical spine disability since October 2010.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated tests should be accomplished.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected status post anterior cervical diskectomy and fusion, C6-C7 disability.  The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the Veteran's cervical spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  The examiner should indicate whether or not there is ankylosis of the entire cervical spine, and if so, a description of it to include whether it is favorable or unfavorable should be provided.  

With regard to any neurological disability resulting from the service-connected cervical spine disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected cervical spine disability.  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Thereafter, the RO should review the expanded record and readjudicate the Veteran's claim.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


